Citation Nr: 0319269	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-32 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
adenocarcinoma of the prostate, status post radical 
prostatectomy, for the period on and subsequent to February 
5, 1998.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from January 1955 to August 
1959 and September 1959 to January 1975. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the Waco, Texas, Regional Office, which, in part, granted 
service connection and assigned a noncompensable evaluation 
for adenocarcinoma of the prostate, status post radical 
prostatectomy, ultimately effective November 7, 1996.  By a 
July 1998 rating decision, that Regional Office, in part, 
increased the evaluation for adenocarcinoma of the prostate, 
status post radical prostatectomy, from noncompensable to 40 
percent, effective February 5, 1998 (and granted special 
monthly compensation for loss of use of a creative organ, 
effective November 7, 1996).  Jurisdiction over the case was 
subsequently transferred to the San Juan, Commonwealth of 
Puerto Rico, Regional Office (RO).

In a June 2002 decision, the Board granted a higher initial 
evaluation of 20 percent for adenocarcinoma of the prostate, 
status post radical prostatectomy, for the period prior to 
February 5, 1998.  It was pointed out in the "Introduction" 
section of that decision that the Board would undertake 
further development on the remaining appellate issue of 
entitlement to an evaluation in excess of 40 percent for 
adenocarcinoma of the prostate, status post radical 
prostatectomy, for the period on and subsequent to February 
5, 1998, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

Subsequently, appellant was afforded a May 2003 VA 
genitourinary examination.  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  

Due to procedural due process concerns as a result of the 
Federal Circuit's partial invalidation of the Board's 
development regulations, the Board will address the appellate 
issue in the REMAND section below.  


REMAND

Due to procedural due process concerns as a result of the 
Federal Circuit's decision which partially invalidated the 
Board's development regulations, the appellate issue requires 
appropriate procedural development by the RO, including 
readjudication that considers any additional evidence 
obtained pursuant to the Board development regulations prior 
to said judicial invalidation.  

Additionally, although pursuant to the Board development, 
appellant was afforded a May 2003 VA genitourinary 
examination, the examination report includes somewhat 
ambiguous findings.  Although the examiner stated that 
appellant's 1996 radical prostatectomy was the last treatment 
for malignancy, clinical findings included a small, 10 gram 
amount of prostate gland still present, "fixed and hard"; 
and diagnoses included "[t]he prostate is still present, 
although small amount.  This means that the patient still has 
tumor."  Since it is unclear whether or not the examiner 
means that the prostate "tumor" examination finding 
represents a malignancy recurrence or a benign process, a 
remand is necessary for medical clarification of this 
ambiguity.  

Accordingly, said issue is REMANDED for the following:

1.  The RO should request appellant 
to provide any additional, medical 
records (not previously submitted) 
that he may have in his possession 
pertaining to any relevant treatment 
for adenocarcinoma of the prostate, 
status post radical prostatectomy, 
for the period on and subsequent to 
February 5, 1998, as well as the 
complete names and addresses of any 
physicians or medical facilities 
which provided such treatment.  All 
available, actual clinical records 
(as distinguished from physicians' 
statements based upon recollections 
of previous treatment) of any such 
treatment should be obtained from 
the specified health care providers.  
Provide appellant with release forms 
and ask that a copy be signed and 
returned for each non-VA health care 
provider identified.  In the event 
that records are unavailable, this 
should be noted in writing in the 
claims folder.  To the extent the 
appellant's assistance is needed in 
determining any details for an 
informed request, his assistance 
should be requested as indicated.

2.  With respect to the issue of 
entitlement to an evaluation in 
excess of 40 percent for 
adenocarcinoma of the prostate, 
status post radical prostatectomy, 
for the period on and subsequent to 
February 5, 1998, the examiner who 
conducted the May 2003 VA 
genitourinary examination should 
clarify whether or not he meant that 
the prostate "tumor" examination 
finding represents a malignancy 
recurrence or a benign process.  If 
that physician is not available, the 
records should be sent to another 
physician for a medical opinion as 
to whether any prostate "tumor" 
examination finding represents a 
malignancy recurrence or a benign 
process.  If additional 
genitourinary examination/diagnostic 
studies are deemed necessary, then 
such examination/diagnostic studies 
should be accomplished.  

3.  The RO should review any 
additional evidence submitted since 
the October 2001 Supplemental 
Statement of the Case was issued and 
readjudicate the issue of 
entitlement to an evaluation in 
excess of 40 percent for 
adenocarcinoma of the prostate, 
status post radical prostatectomy, 
for the period on and subsequent to 
February 5, 1998.  When the 
aforementioned development has been 
accomplished, to the extent the 
benefit sought is not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



